Mr. Justice Texidor
delivered the opinion of the court.
In this case Bautista Maceira was charged in the complaint with having bought, for his own gain, illegally, maliciously and with intent to appropriate and profit thereby, various stolen goods including packages of thread, paper pads, two cans of pears, which Jesús Facundo, Angel Vargas, Luis Suárez, José Pizarro, Luis Rivera, Martín Lacosta and Eligió Ortiz, minors, sold to him towards the end of December, 1928, in Santnrce, San Juan.
The case was tried on appeal before the District Court of San Juan, which found the defendant guilty and sentenced him to 15 days’ imprisonment in jail, and to pay the costs. Against that judgment the present appeal has been taken.
At the trial, the evidence consisted of the testimony of several witnesses, as follows:
Angel Ortiz, a corporal of the Insular Police, testified that in the course of certain investigations which were made on occasion of certain thefts in the ward of Sunoco, the police learned of a theft in the Medina store “which had been committed by them, who had confessed that they had sold the articles to Maceira.” The police did not recover any of the articles. Antonio Medina, owner of the establishment, stated that he missed some thread from a show-window, but he did not know who took it. He could not say how much was taken, nor if anything else was missing; he knows Bautista Maceira, from whom he purchased the establishment.
Luis Suárez stated that he knew nothing as to the packages *678of thread, or as to the paper pads; that he did know of two cans of pears, which Jesús Facnndo took from the Medina store and ate them.
Jesús Facnndo Jiménez testified that he, together with other hoys, took from the store of Antonio Medina some packages of thread, several paper pads and two cans of pears, and sold them to Bautista Maceira at his café; that he did not remember who took the paper pads, nor the cans of pears, nor the thread, nor when they were sold.
José Pizarro, 9 years of age, stated that he knew nothing about the ease. Angel Vargas and Luis Rivera testified to the same effect.
Eligió Ortiz stated that in the case of the Medina store theft they entered the store and took some match-boxes, milk cans, candy, and three packages of thread, which Jesús carried away and sold to a lady.
The defendant offered proof of good reputation reproducing the evidence introduced by him in criminal case No. 4745.
In support of his appeal the defendant has assigned four errors, as follows:
“T. The court erred in weighing the evidence.
“II. The court erred in convicting the defendant, based upon evidence consisting of the testimony of accomplices.
“III. The court erred in convicting the defendant, without the stolen goods having been found in his possession.
“'IV. The court erred in convicting the defendant, without the stolen goods having been first identified.”
What really occurs iu this ease is that the evidence is insufficient to sustain a conviction. If the complaint is compared with the testimony which we have summarized above, it will be seen that the facts charged were not established at the trial.
For that reason, and without going into other aspects of the case, the judgment appealed from will be reversed and another rendered instead acquitting the defendant.